     Case 2:20-cv-00010-JAD-DJA Document 25 Filed 06/10/20 Page 1 of 2



 1   Kevin C. Barrett, State Bar No. 8959
     BARRETT & MATURA, P.C.
 2   7575 Vegas Drive, Suite 150c
     Las Vegas, NV 89128
 3   Telephone: (702) 833-1033
     Facsimile: (602) 792-5711
 4   Email: kbarrett@barrettmatura.com
 5   Attorney for Colony Insurance Company
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8
      ARIZONA CIVIL CONSTRUCTORS, INC., a
 9    Nevada corporation,
                                                      Case No. 2:20-cv-00010-JAD-DJA
10                  Plaintiff,
11    v.                                              STIPULATION AND ORDER TO
                                                      EXTEND DEADLINE TO RESPOND
12                                                    TO MOTION FOR GOOD FAITH
      COLONY INSURANCE COMPANY; HDI                   DETERMINATION OF SETTLEMENT
13    GLOBAL SPECIALTY SE, fka
      INTERNATIONAL INSURANCE                         (Third Request)
14    COMPANY OF HANNOVER SE;
      MIDWEST FAMILY MUTUAL
15    INSURANCE COMPANY; DOES I-X,
      inclusive; AND ROE CORPORATIONS I-X,
16    inclusive,
17                  Defendants.

18
            Pursuant to Local Rule 7-1 and IA 6-1, the parties hereby submit this Stipulation and
19
     Order to extend the deadline to respond to Plaintiff’s Motion for Good Faith Determination
20
     of Settlement, filed with this Court on April 10, 2020 (ECF 19). Due to the ongoing health
21
     concerns and limited staffing, the parties require additional time in order to adequately
22
     respond to this Motion. In addition, Plaintiff Arizona Civil Constructors, Inc. and Defendant
23
     Colony Insurance Company (“Colony”) continue to engage in settlement discussions,
24
     which will affect Colony’s response to this Motion.
25
            Therefore, the parties request that this Court order an additional, brief extension until
26
     June 19, 2020 to file a Response.
27
            This Stipulation is submitted in good faith for purposes of potentially avoiding
28
     Case 2:20-cv-00010-JAD-DJA Document 25 Filed 06/10/20 Page 2 of 2



 1   unnecessary time and resources and not to cause any unnecessary delay. This is the parties’
 2   third request for an extension.
 3             DATED this 5th day of June 2020.
 4
                                              BARRETT & MATURA, P.C.
 5
 6                                            By:       /s/ Kevin C. Barrett
                                                        Kevin C. Barrett
 7                                                      7575 Vegas Drive, Suite 150c
                                                        Las Vegas, NV 89128
 8                                                      Attorney for Defendant Colony Insurance
                                                        Company
 9
                                              By:       /s/ Brandi M. Planet
10                                                      John Randall Jefferies, Esq.
                                                        Brandi M. Planet, Esq.
11                                                      Chelsie A. Adams, Esq.
                                                        300 South 4th Street, 14th Floor
12                                                      Las Vegas, Nevada 89101
                                                        Attorneys for Plaintiff Arizona Civil
13                                                      Constructors, Inc.
14
                                              By:       /s/ Dione C. Wrenn
15                                                      Robert S. Schumacher
                                                        Dione C. Wrenn
16                                                      300 South 4th Street, Suite 1550
                                                        Las Vegas, Nevada 89101
17                                                      Attorneys for Defendant Midwest Family
                                                        Mutual Insurance Company
18
19
20
                                                        IT IS SO ORDERED
21
22
23                                                      _________________________________
                                                        UNITEDSTATES
                                                        UNITED      STATES     MAGISTRATE
                                                                         DISTRICT JUDGE
24                                                      JUDGE
                                                        Dated: June 10, 2020.
25                                                      DATED: _________________________

26
27
28                                                  2
